IN THE SUPREME COURT, STATE OF WYOMING

                                        2016 WY 28

                                                          OCTOBER TERM, A.D. 2015

                                                                  March 2, 2016

CLARISSA DAWN HART,

Appellant
(Defendant),

v.                                                   S-15-0176

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                  Appeal from the District Court of Sweetwater County
                          The Honorable Nena James, Judge

Representing Appellant:
      Office of the State Public Defender: Diane Lozano, State Public Defender; Tina
      N. Olson, Chief Appellate Counsel

Representing Appellee:
      Peter K. Michael, Wyoming Attorney General; David L. Delicath, Deputy
      Attorney General; Christyne Martens, Senior Assistant Attorney General; Darrell
      D. Jackson, Faculty Director, Bradford H. Coates, Student Director, and Macrina
      M. Sharpe, Student Intern, of the Prosecution Assistance Program.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] Appellant Clarissa Hart challenges a district court order denying her motion for
sentence reduction. We affirm.

                                              ISSUE

[¶2] Did the district court abuse its discretion by denying Appellant’s motion for
sentence reduction?

                                             FACTS

[¶3] The underlying facts of the offense are not particularly material to the issue before
us. Suffice it to say that Appellant pled guilty to felony shoplifting. Her plea was held in
abeyance and she received a deferral pursuant to Wyo. Stat. Ann. § 7-13-301. She was
placed on supervised probation for four years. If she had successfully completed this
period of probation, she would have been discharged without a felony conviction.

[¶4] However, three years later the State filed a petition to revoke Appellant’s
probation. It alleged that she violated the conditions of that probation on two separate
occasions. She was convicted in Utah of driving under the influence of drugs and of
being in possession of synthetic narcotics. She also possessed or used alcohol and
marijuana while back in Wyoming. Based upon the petition, a bench warrant was issued,
and Appellant was arrested.

[¶5] At the probation revocation hearing, Appellant appeared pro se and admitted to
the allegations of the petition. The district court entered the guilty plea that was held in
abeyance under § 7-13-301. Appellant was sentenced to not less than four nor more than
six years in the Wyoming Women’s Center.1

[¶6] Appellant subsequently filed a motion for sentence reduction pursuant to
W.R.Cr.P. 35(b). In support of it, she asserted that she completed substance abuse
treatment, earned her G.E.D., and participated in numerous other rehabilitation programs.
The district court denied the motion without a hearing, and Appellant timely perfected
this appeal.




1
  Appellant did not appeal the judgment and sentence. However, she subsequently filed a petition with
this Court asking for restoration of her direct appeal right, claiming she was denied her right to be
represented by counsel. We denied the petition. See Hart v. State, S-15-0212 (Wyo. Sep. 15, 2015).


                                                  1
                              STANDARD OF REVIEW

[¶7] Our standard or review regarding the denial of a motion for sentence reduction is
as follows:

                    The district court has broad discretion in determining
             whether to reduce a defendant’s sentence, and we will not
             disturb its determination absent an abuse of discretion. The
             sentencing judge is in the best position to decide if a sentence
             modification is appropriate, and is free to accept or reject
             information submitted in support of a sentence reduction at its
             discretion. Our objective on review is not to weigh the
             propriety of the sentence if it falls within the sentencing
             range; we simply consult the information in front of the court
             and consider whether there was a rational basis from which
             the district court could reasonably draw its conclusion.
             Because of the broad discretion given to the district court in
             sentencing, and our significant deference on appeal, this
             Court has demonstrated many times in recent years that it is a
             very difficult bar for an appellant to leap seeking to overturn a
             sentencing decision on an abuse of discretion argument.

Chapman v. State, 2015 WY 15, ¶ 7, 342 P.3d 388, 391 (Wyo. 2015) (citations and
quotation marks omitted).

                                     DISCUSSION

[¶8]   Wyoming’s rule governing motions for sentence reduction states in pertinent part:

             A motion to reduce a sentence may be made . . . within one
             year after receipt by the court of a mandate issued upon
             affirmance of the judgment or dismissal of the appeal, or
             within one year after entry of any order or judgment of the
             Wyoming Supreme Court . . . having the effect of upholding,
             a judgment of conviction. . . . The court shall determine the
             motion within a reasonable time. Changing a sentence from a
             sentence of incarceration to a grant of probation shall
             constitute a permissible reduction of sentence under this
             subdivision. The court may determine the motion with or
             without a hearing.

W.R.Cr.P. 35(b).



                                             2
[¶9] This Court has explained that “[t]he purpose of Rule 35 is to give a convicted
defendant a second round before the sentencing judge (a second bite at the apple as it
were) and to give the judge the opportunity to reconsider the original sentence in light of
any further information about the defendant.” Boucher v. State, 2012 WY 145, ¶ 10, 288
P.3d 427, 430 (Wyo. 2012) (internal quotation marks omitted); see Chapman, ¶ 11, 342
P.3d at 392. The trial judge who sentenced the defendant is in the best position to decide
if a sentence reduction is appropriate, and can accept or reject information submitted in
support of a sentence reduction at its discretion. Boucher, ¶ 10, 288 P.3d at 430.

[¶10] Appellant’s argument that the district court erred in denying her motion for
sentence reduction is essentially twofold. First, she says that her good behavior and
rehabilitative progress while incarcerated warrants a reduction. We commend Appellant
for her drive and diligence, but her productive behavior alone does not require the district
court to grant her a sentence reduction. Chapman, ¶ 18, 342 P.3d at 394; Sanchez v.
State, 2013 WY 159, ¶ 13, 314 P.3d 1177, 1180 (Wyo. 2013). “We have long held the
view that it would be unwise to usurp what is properly a function of the district courts by
finding an abuse of discretion in denying a sentence reduction motion simply because it
was supported by evidence of a defendant’s commendable conduct while incarcerated.”
Conkle v. State, 2013 WY 1, ¶ 14, 291 P.3d 313, 315 (Wyo. 2013); see Boucher, ¶ 11,
288 P.3d at 430.

[¶11] For her second argument, Appellant contends the district court wrongly denied her
motion by not considering the information she presented and failing to explain its reasons
for denying it. We disagree. The district court’s order denied the motion without
detailing the judge’s decision process, but it did indicate that the court had considered the
motion and the reasons urged in support of it, and that it was fully advised concerning it.
The fact that the order does not describe the specific information Appellant provided in
support of her request for a reduction does not establish an abuse of discretion. Boucher,
¶ 12, 288 P.3d at 430. Furthermore, this Court has elucidated that “[t]here is no authority
in Wyoming requiring a sentencing court to demonstrate good cause in denying a Rule
35(b) motion.” Chapman, ¶ 12, 342 P.3d at 392.

[¶12] Affirmed.




                                              3